               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:14-CR-69
                                          :
            v.                            :   (Chief Judge Conner)
                                          :
EUGENE STALLINGS, JR.,                    :
                                          :
                   Defendant              :

                                     ORDER

      AND NOW, this 15th day of May, 2019, upon consideration of the motion

(Doc. 470) by defendant Eugene Stallings, Jr., seeking expert funds pursuant to 18

U.S.C. § 3006A(e)(1), and in accordance with the accompanying memorandum, it is

hereby ORDERED that the motion (Doc. 470) is DENIED.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
